DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4 in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no indication which of the indicated reasons for creating a serious burden applies in the case.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) such as the different search queries required to search the different features of the various Species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 11, 14, 16, 21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
Claims 14 and 21 depend from withdrawn claim 11, and therefore are withdrawn as well.
Claim 23 depends from withdrawn claim 16, and therefore is withdrawn as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnus (US 2007/0280567).
Magnus discloses a plastics shipping bag, comprising: a closed or substantially closed base end (bottom Fig. 1) and an opposite opening end (top Fig. 1); a front wall having an inner face and an outer face (1); a rear wall having an inner face and an outer face (2), each having a first side edge and an opposite second side edge as well as an opening edge and a base edge, wherein the front wall and the rear wall are interconnected at least in portions, directly or by means of side walls and/or side folds and/or a base area in the region of their first and second side edges and base edges (see Fig. 1), wherein the front wall, or the front wall and the rear wall, or the front wall, the rear wall and the side walls, are designed to be multi-layered at least in portions, including an inner layer and an outer layer or an inner layer, an outer layer and at least 
Magnus further discloses the front wall and the rear wall are double-layered, triple-layered, quadruple-layered, or quintuple-layered, at least in portions (see Fig. 3); the handle of the front wall is connected to a weld strip, and/or wherein the handle on the rear wall is connected to a weld strip (7, 8); the closure flap constitutes an integral or separate single-layered or multi-layered film layer, which is connected to or integrally formed with the outer layer or the inner layer of the rear wall, or wherein the closure flap is an integral part of the outer layer of the rear wall (see Figs. 2, 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus (US 2007/0280567) as applied to claim 1 above, and further in view of Schmoor (US 2020/0130897).
Magnus discloses all limitations of the claim(s) as detailed above except does not expressly disclose the weakened zones in the flap as claimed.
However, Schmoor discloses a packaging bag with a similar flap closure wherein the closure flap comprises at least one first weakened zone, which extends from or extends so as to be spaced from the first side edge towards or as far as the second side edge, in the portion which is opposite the fastening means relative to the passage opening (34); the closure flap comprises at least one second weakened zone which extends from or extends so as to be spaced from the first side edge towards or as far as the second side edge, in the portion which extends from the passage opening as far as the fastening means (34, see Fig. 1); the first and second weakened zones comprise perforation lines (para 0036).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the perforation lines taught by Schmoor to the closure flap .

Claims 5, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus (US 2007/0280567).
Magnus discloses all limitations of the claims as detailed above and further including the inner layer of the front wall and/or rear wall includes or constitutes a foamed film or an air-cushion plastics film, and the outer layer of the front wall and/or rear wall does not comprise or constitute an air-cushion plastics film or comprises or constitutes a non-foamed plastics film (claim 3), except does not expressly disclose the materials being polyethylene as claimed.
However, it is noted that polyethylene has long been known as a material suitable of use in the packaging art and is not a patentable variation over that disclosed by Magnus, which is silent as to the particular plastic material type.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use polyethylene material for the construction of the Magnus bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
11.	Claims 8-10, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
January 24, 2022